MacLEAN, J.
(concurring). Suing to recover for breach of contract, and testifying thereto, if credited and preponderating, as his *517evidence was found to be by the trial justice, the plaintiff might recover his damage, but only such as proximately flowed from the breach. When he boarded an Ocean avenue car at Sheepshead Bay for Broadway'Ferry and found it so marked, he might, perhaps, rely upon his acceptance by the car company as a passenger for that destination, but when they refused to carry him beyond the King’s Highway, then, if at all, occurred the breach. That plaintiff, refusing to move from that car, chose to ride into a car shed, and back again to Sheepshead Bay, and then to the King’s Highway shed, from 10:30 p. m„ to 3 :30 a. m. until put into a wagon by the police and carried to the station, may have suited his choice and his temperament, but he may not well charge upon the defendant illness consequent upon his own exposure, and in no manner shown to be the result of the breach of contract by the defendant. The judgment for $2-25 rendered herein was grossly in excess of his damage, and beyond the clear weight of any proper evidence for its support.